         Case 5:19-cv-04005-JDW Document 33 Filed 07/31/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DONNA MONFILETTO,                                Case No. 5:19-cv-04005-JDW

               Plaintiff,

         v.

 NORDSTROM, INC.,

               Defendant.


                                            ORDER

       AND NOW, this 31st day of July, 2020, upon consideration of Defendant Nordstrom,

Inc.’s Motion For Summary Judgment (ECF No. 29), it is ORDERED that, for the reasons stated

in the accompanying Memorandum, the Motion is GRANTED.

       It is FURTHER ORDERED that Judgment is ENTERED in favor of Defendant

Nordstrom, Inc., and against Plaintiff Donna Monfiletto.

       The Clerk of Court shall mark this case closed for statistical purposes.

                                             BY THE COURT:


                                             /s/ Joshua D. Wolson
                                             HON. JOSHUA D. WOLSON
                                             United States District Judge
